                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


   MICHELLE LYNN WILLIAMS,

               Plaintiff,                           Case No. 18-cv-10423

                  v.                         UNITED STATES DISTRICT COURT JUDGE
                                                     GERSHWIN A. DRAIN
    COMMISSIONER OF SOCIAL
          SECURITY,                           UNITED STATES MAGISTRATE JUDGE
                                                     R. STEVEN WHALEN
              Defendant.
                                       /

      ORDER ACCCEPTING AND ADOPTING REPORT AND
 RECOMMENDATION [#17], GRANTING DEFENDANT’S MOTION FOR
 SUMMARY JUDGMENT [#16], AND DENYING PLAINTIFF’S MOTION
             FOR SUMMARY JUDGMENT [#15]

      This matter is before the Court on Plaintiff’s and Defendant’s cross-motions

for summary judgment. Dkt. No.15; Dkt. No. 16. The Court referred this matter to

Magistrate Judge R. Steven Whalen, who issued a Report and Recommendation on

February 11, 2019 that Granted Defendant’s Motion for Summary Judgment and

Denied Plaintiff’s Motion for Summary Judgment. Dkt. No. 17. Neither party has

filed an objection to the Report and Recommendation, and the time for filing

objections has expired. See 28 U.S.C. § 636(b)(1)(C) (“Within fourteen days after

being served with a copy, any party may serve and file written objections to such

proposed findings and recommendations as provided by the rules of the court.”).



                                       -1-
Upon review of the parties’ briefs and the Magistrate Judge’s Report and

Recommendation, the Court concludes that the Magistrate reached the correct

conclusion.

      Accordingly, the Court ACCEPTS and ADOPTS Magistrate Judge

Whalen’s February 11, 2019 Report and Recommendation [#17] as this Court’s

findings of fact and conclusions of law.        Defendant’s Motion for Summary

Judgment [#16] is hereby GRANTED and Plaintiff’s Motion for Summary

Judgment [#15] is DENIED.



      IT IS SO ORDERED.

Dated:        March 11, 2019
                                              s/Gershwin A. Drain
                                              HON. GERSHWIN A. DRAIN
                                              United States District Court Judge


                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, March 11, 2019, by electronic and/or ordinary mail.

                                      s/Teresa McGovern
                                      Case Manager




                                        -2-
